DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. Claims 1, 4, 6-9, 27-28, 30 and 32-34 have been amended. Claims 15-26 and 42-53 have been canceled without prejudice. Claims 1-14 and 27-41 are pending and an action on the merits is as follows.
Allowable Subject Matter
3.        Claims 1-14 and 27-41 are allowed. 
4.       The following is an examiner’s statement of reasons for allowance:
           Prior art of record fails to disclose or fairly suggest the following limitations “A method of controlling color temperature in a space, the method comprising: selecting one of a plurality of color temperature thresholds; if the selected color temperature threshold and the color temperature of outside light entering the space are not the same, determining a new position of the window treatment fabric of the motorized window treatment to adjust the color temperature of the outside light entering in the space;” in combination with the remaining claimed limitations as claimed in independent claims 1 and 27.


                                                 Citation of Relevant Prior Art
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
            Shearer et al., (US 2017/0238392 A1);
            Baker et al., (US 2017/0038787 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/JIANZI CHEN/
Examiner, Art Unit 2844